DETAILED ACTION
This action is in response to the amendments and remarks filed 07/09/2021 in which claims 13 has been amended, claims 1-12, 14, 16-24 and 27 have been canceled; and claims 29-34 have been newly added; thus claims 13, 15, 25-26 and 28-34 are pending and ready for examination.
Response to Amendments
The previous 112(b) rejection of claims 13, 15, 25-26 and 28 are withdrawn in view of Applicants’ amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites the limitation “the procedure”. There is insufficient antecedent basis for this limitation in the claim. It will be interpreted to read” the method” for purposes of compact prosecution.
Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
Robinson discloses that the recirculation process (i.e. passing blood from bag 12 back through line 68 so it passes through the separator again) is only preferable [0020], and that there is a balance between using a  system where the blood is “passed through only a single time” versus one using a recirculation system which can use a less expensive disposable separation device but a more expensive initial capital outlay in the form of the extra processing equipment associated with reticulation i.e. loop 68, and more complicated bag 12 and pump 72 [0065]. Thus Robinson is seen to disclose that it is obvious to use either configuration or process (i.e. reticulated or a single pass) based on the specific engineering goals of the given application, such as cost, because “ [t]he most expensive component of the cassette is typically the plasma separator” (i.e. separator 74) and that “a less expensive separator can be used if the system is designed so that blood can be selectively recirculated to pass all or part of the blood through the separator more than once until the desired separation, typically measured by hematocrit, has been achieved” [0022]. Applicants’ reiterate substantially the same arguments as the previous response, and conclude that “in view of the consistent focus on a multi-pass approach (including claim 1 reciting "an endless recirculation loop" as the first element of a blood processing system), it is respectfully submitted that there is no way that one of ordinary skill in the art would have considered Robinson et al. to teach anything other than a multi-pass approach” to which the Examiner disagrees in part.  The Examiner agrees that Robinson focuses on the multi-pass approach and it is clearly the preferred method, however Robinson also clearly 
Applicant’s further argue that it would not have been obvious to apply the teachings of Robinson2 to that of Robinson because Robinson2 uses a different type of filter; however the Examiner disagrees. Robinson2 is relied upon for teaching stopping the procedure when the volume of concentrated red blood cells is achieve, as opposed to when a certain volume of whole blood is collected; this merely involves which bag volume to measure for determine when to stop the collection procedure, and it is thus not clear how the type of membrane used in the different disclosures would be relevant. Both procedures separate red blood cells from whole blood and thus the teachings are seen as obvious to combine.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15 and 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2003/0138349 (hereinafter “Robinson”) in view of US 2006/0226087 A1 (hereinafter “Robinson2”).
Regarding claims 13 Robinson discloses a method of single step collection and separation of whole blood from a donor into blood components employing an automated [0013] blood collection system comprising a donor access device 40 and a blood separation device 74.
the method comprising: 
b) priming the system with anticoagulant and performing a venipuncture on the donor with the donor access device [0085], (note: these limitations in b) are not limited to any specific order MPEP 2111.01(II));
c) flowing whole blood from the donor (taken with needle 40);
d) adding anticoagulant 50 to the whole blood upstream of the blood separation device 74 to obtain anticoagulated whole blood [0085];
e) flowing anticoagulated whole blood (i.e. with coagulant) through a leukoreduction filter 70 (see [0065]) located upstream of the blood separation device and then to the blood separation device 74 [0085]; 
f) separating the whole blood into substantially concentrated red blood cells and plasma [0085]; 
g) flowing plasma from the blood separation device 74 to a first collection container 78 and substantially concentrated red blood cells from the blood separation device to a second RBCs are first stored in bag 12 after initial separation by filter 74, and then pumped in to bag 92 at the end of collection); 
h) continuing steps c)-g) until a predetermined volume of whole blood is collected [0074], [0086];
i) removing the donor access device from the donor upon finishing drawing blood ([0086] the needle is disposed of when finished and thus must necessarily have been removed from the patient);
j) rinsing the system with anticoagulant and exhausting the anticoagulant used for rinsing into the second collection container; [0086] where anticoagulant is passed from container 50 to container 12 rinsing loop 68);
wherein the method is preferably preformed using multiple passes of the anticoagulated whole blood through the blood separation device and without reinfusion of blood components to the donor (bag 92 of RBCs and 78 of plasma are removed from the system and thus there is no reinfusion of blood components to the donor). 
With regard specifically to preforming the method with only a single pass of the anticoagulated whole blood through the blood separation device, Robinson discloses that the recirculation process (i.e. passing blood from bag 12 back through line 68 so it passes through the separator again) is only preferable [0020], and that there is a balance between using a  system where the blood is “passed through only a single time” versus one using a recirculation system which can use a less expensive disposable separation device but a more expensive initial capital outlay in the form of the extra processing equipment associated with reticulation i.e. loop 68, and more complicated bag 12 and pump 72 [0065]. Thus Robinson is seen to disclose that it is obvious to use either configuration or process (i.e. reticulated or a single pass) based on the 
See Fig. 2A; [0061], [0065], [0074], [0085]-[0086].

    PNG
    media_image1.png
    843
    1090
    media_image1.png
    Greyscale

With regard to “preventing communication between the donor access device and the blood separation device”, though this is listed first in the process steps and labeled “a)” the claims are not seen to be limited to the specific order as they are recited (see response to arguments above and MPEP 2111.01(II)), therefore even though Robinson does not disclose preventing communication between the donor access device and the blood separation device before venipuncture and the start of filtering, it is disclosed that at the start of the procedure “the tubing is primed with fluid (normally anticoagulant solution), needle 40 is inserted into a vein of pinch valve plunger 48 is extended to seal line 44 upstream of port 6” [0086]. Thus communication between the donor access device and the blood separation device is disclosed to be prevented after priming, before venipuncture and at the end of the procedure; and thus the limitation in the claim is met. 
Robinson does not disclose in step h) continuing steps c)-g) until a volume of red blood cells in the second collection container reaches a predetermined volume.
However Robinson2 discloses a similar blood separation apparatus wherein RBCs and plasma are separated from anticoagulated whole blood from a donor, wherein collection is stopped when a user selected whole blood volume or red blood cell volume is reached, after which the needle is removed from the patient [0145], and further wherein the collection method is done with only a single pass without reinfusion to the donor [0058]. Figs. 1-2.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Robinson by alternatively stopping the collection and processing of blood (i.e. at least steps c)-g)) when a user selected (i.e. predetermined) volume of red blood cells is reached as disclosed by Robinson2 because this disclosed to be a known alternative to stopping collection and processing of blood when a predetermined volume of whole blood is reached as in Robinson.
claim 15 Robinson in view of Robinson2 discloses the method of claim 14 further comprising employing a needle for blood withdrawal from a donor (as Pictured in Fig. 1), and while the gauge of the needle is not disclosed it would have bene obvious to use needles of various sizes as appropriate for the donor including those as claimed. It is the examiner’s position that needle size is a result effective variable because changing them will clearly affect the blood withdraw rate and patient fit; see Robinson [0040].  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize appropriate needle size, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 29-30 Robinson in view of Robinson2 discloses the method of claim 13, with regard to the timing of “preventing communication between the donor access device and the blood separation device”, Robinson discloses that at the start of the procedure “the tubing is primed with fluid (normally anticoagulant solution), needle 40 is inserted into a vein of the donor and system 2 is actuated. Initially, pinch valve plunger 96 is extended to seal line 94 while the remaining pinch valve plungers are retracted” [0085]; thus all valves other than 96 (including 98 which prevents communication to the donor) are closed before actuation i.e. so that it is possible to retract them; it is further disclosed that “[w]hen it is determined that blood is no longer to be drawn from the donor ... blood pump 46A and anticoagulant pump 54A are halted and pinch valve plunger 48 is extended to seal line 44 upstream of port 6” [0086]. Thus communication between the donor access device and the blood separation device is disclosed to be prevented 
Specifically to claim 29, Robinson is silent to the status of the valve 98 before priming, however, since it is disclosed to be closed at end of filtration as well as until after venipuncture, it would have been obvious to keep it closed, and thus preventing connection to the donor access device, at all times when the donor access device is not being actively used in order to prevent contamination into the system and or leaking of fluid in the lines.
Regarding claim 31 Robinson in view of Robinson2 discloses the method of claim 13, but does not disclose further comprising leukoreducing the substantially concentrated red blood cells. However Robinson discloses that sometimes leukocyte filters are used on red cells, i.e. concentrated/separated red blood cells [0005]. Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Robinson in view of Robinson2 by additionally leukoreducing the substantially concentrated red blood cells in order to further reduce leukocytes in the concentrated red blood cells collected.
Regarding claim 32 Robinson in view of Robinson2 discloses the method of claim 13, wherein it is not specifically disclosed that the volume of red blood cells in the second collection container is determined by measuring the weight of the second collection container with a weight scale. However as detailed above in the combined method of Robinson in view of Robinson2 the collection is stopped when the volume of red blood cells in the second collection container is determined, Further, it is obvious and routine that it is possible to determine volume collected from weight and Robinson discloses using a weight scale to monitor plasma collection amount, i.e. similar to red blood cell collection, therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Robinson in view Robinson2 by measuring the volume of red blood cells in the second collection container is determined by measuring the weight of the second collection container with a weight scale as this is a known means of measuring the amount of collected blood components.
Regarding claim 33-34 Robinson in view of Robinson2 discloses the method of claim 13, wherein “[w]hen it is determined that blood is no longer to be drawn from the donor ... blood pump 46A and anticoagulant pump 54A are halted and pinch valve plunger 48 is extended to seal line 44 upstream of port 6” [0086], and thus the procedure is seen as “terminated” because the donor is disconnected and blood collection is stopped.

Claims 25-26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson in view of Robinson2 further in view of US2006/0041216 (hereinafter “McLaughlin”) and US4647377 (hereinafter “Miura”).
Regarding claims 25 and 26 Robinson in view of Robinson2 discloses the method of claim 13 but does not disclose (1) wherein the blood separator employs an outer housing having an inner rotor mounted therein that is spaced from an inner surface of the housing by a gap having a radial dimension into which anticoagulated whole blood is flowed or (2) creating separate fluid flow regions within the gap during the separation of the whole blood into substantially concentrated red blood cells and plasma without the use of seals or (claim 26) creating the separate fluid flow regions by providing one of the outer housing or inner rotor with a raised circumferential ridge that extends into the gap. 
With regard to (1) the blood separation device, McLaughlin discloses another known type of blood separator which comprises an outer housing and an inner rotor mounted therein McLaughlin Figs. 1-6, [0033]-[0035]).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Robinson in view of Robinson2 by substituting of the blood separation device the device of McLaughlin because this involves the simple substitution of known blood separation device known in the art to obtain predictable results of blood separation.
With regard to (2) separate fluid flow regions, Miura discloses it is known to provide a circumferential ridge as baffle 11 on the inner wall of the outside housing 1a of a separation device having fluid flowing through between the housing 1a and a membrane 2 in order to effect flow in the separator ; i.e. to at least help keep it clean (Fig. 3, 5-7; C4/L28-62);
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the separator of the method of Robinson in view of Robinson2 by including a circumferential ridge on the inner wall side of the outer housing as disclosed by Miura in order to generate turbulent flow and help keep the filter clean, unplugged (C4/L28-62). While this is not done intentionally to “separate fluid flow regions within the gap during the separation of the whole blood into substantially concentrated red blood cells and plasma without the use of seals” as claimed it is seen to inherently produce this effect, and the claimed limitation is thus obvious; see MPEP 2112.02
Regarding claim 28 Robinson in view of Robinson2, McLaughlin and Miura discloses the method of claim 26 does not specifically disclose the dimensions of the ridge, however the ridge is shown to have a larger axial dimension than its radial dimension (see Fig. 5), and thus it would have been obvious to have the gap in the device of Robinson in view of Robinson2, McLaughlin and Miura comprise a larger axial dimension than its radial dimension, and because clearly the size and shape of a flow baffle will affect the fluid flow properties generated by the baffle in the separation device and thus the radial and axial dimensions are result effective variables. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate axial and radial dimension of the baffle/ridge, including those within the scope of the present claims, so as to produce desired fluid flow properties such as restriction and pressure drop.  
Thus the combined filter of Robinson in view of Robinson2, McLaughlin and Miura would be provided with a ridge/baffle having a radial dimension and an axial dimension having the structure as claimed is expected to inherently have the properties as claimed; specifically it is expected to decrease mixing of fluids between the separate fluid flow regions; see MPEP 2112.02.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
/Jason M Greene/            Primary Examiner, Art Unit 1773